Citation Nr: 0119259	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-18 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability evaluation due to 
service connected disability, due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1973.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi for additional development.  Following 
the completion of the requested development, the case was 
returned to the Board in June 2001 and is now ready for 
further appellate review.  

The veteran has testified at a hearing before the RO hearing 
officer in February 1999.  He testified before the 
undersigned Member of the Board, who was appointed by the 
Chairman to conduct that hearing, in March 2000.  See 38 
U.S.C.A. § 7107(c)  (West Supp. 2000).  The transcripts have 
been associated with the claims file.

This appeal has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).

The issue of entitlement to TDIU is the subject of the remand 
following this decision.



FINDINGS OF FACT

1.  The RO has undertaken all necessary and reasonable steps 
to assist the claimant to develop his claim, and such 
evidence as he has permitted the RO to obtain is of record.

2.  The veteran has refused to undergo VA observation and 
evaluation in order to evaluate his service connected 
psychiatric disorder.

3.  The veteran's paranoid schizophrenia is manifested by an 
anxious and depressed mood; suspiciousness; sleep 
disturbance; impaired concentration; auditory hallucinations; 
and difficulty establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, and no more, for 
paranoid schizophrenia are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 9203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Considerations

VA has assisted or attempted to assist the veteran to develop 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter VCAA].  VA 
made all feasible attempts to obtain pertinent records and 
persisted until it was reasonably certain that all further 
efforts would be futile.  VA notified the veteran in the 
statement of the case and supplemental statement of the case 
of its efforts to obtain them.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (to be codified at 38 
U.S.C. § 5103A(b)).  

Initially, the veteran expressed an unwillingness to have his 
private records made available (in his notice of 
disagreement, he stated no one had access to his private 
records; in his hearing in February 1999, he stated again 
that no one had access to his psychiatric records, and he 
wanted to be evaluated without reference to them; and, in his 
hearing before the undersigned in March 2000, he stated that 
he had told his private doctor never to release his records).  
In the face of that refusal to cooperate with efforts to 
assist him, the veteran was reminded by the Board and the RO 
that if he wished help, he could not passively wait for it in 
those circumstances where he may or should have information 
that is essential.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)).  
In May 2000 and in January 2001, VA notified the veteran of 
specific evidence that could be supportive of his claim.  In 
June 2000 and January 2001, the veteran notified VA that 
there was no additional evidence to be submitted.  At every 
available opportunity, VA attempted to obtain medical records 
the veteran asserted would support his claim that he 
authorized VA to obtain, and VA notified the veteran of his 
ultimate responsibility to provide the medical records.  

The veteran has submitted medical statements or opinions that 
he feels support or corroborate his assertions that his 
psychiatric disorder is more disabling than provided for in 
the evaluation assigned.  The veteran was provided 
examinations in September 1998 and February 1999 designed to 
evaluate that disability.  In the Board's April 2000 remand, 
the possibility of scheduling the veteran for a period of VA 
hospitalization for observation and evaluation by an 
appropriate psychiatric specialist was posed.  In a statement 
from the veteran dated in April 2001, however, he indicated 
that he would never permit such VA hospital observation.   
There is no indication that there are other statements or 
opinions that would constitute viable further assistance.  VA 
has discharged its duty to assist the veteran in this case.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(to be codified at 38 U.S.C. § 5103A).


Factual Background

Service medical records reveal that the veteran was 
hospitalized for evaluation in August 1972 based upon a 
history of increased depression associated with anxiety.  The 
November 1972 report of that hospitalization revealed that 
the veteran had been hospitalized two years before with very 
similar symptoms for what had been diagnosed as a 
psychophysiologic gastrointestinal reaction.  Following the 
1972 hospitalization, the final diagnosis was "schizophrenic 
reaction, paranoid type, chronic, moderate, in partial 
remission, manifested by disorganized behavior and thinking, 
confusion, affective blunting when placed under pressure, and 
disturbed behavioral patterns."  Stress was deemed minimal; 
predisposition, moderate; and impairment was assessed as 
marked for military duty and moderate for civilian social and 
industrial adaptability.  The veteran was recommended for a 
Medical Board evaluation.  The Medical Board recommended the 
veteran not be retained in service.  The veteran was referred 
to the Physical Evaluation Board for separation.  

In January 1973, the veteran filed his original claim for 
service connection for schizophrenic reaction.  VA 
neuropsychiatric examination was conducted in May 1973.  The 
veteran was noted to experience almost constant nervousness 
and tension that occasionally interfered with his daily life.  
The resulting diagnosis was schizophrenic reaction, paranoid 
type.  The overall severity of his psychiatric illness was 
deemed moderate.  The degree of social impairment was 
characterized as mild.  The degree of industrial impairment 
was moderate.  

In July 1973, the RO issued a decision granting service 
connection for schizophrenia, paranoid type, and assigned a 
30 percent evaluation, effective from January 6, 1973.  

Social Security Administration records dated in 1972 to 1973 
and 1982 to 1983 have been associated with the claims file.  
These records were accumulated in conjunction with the 
veteran's March 1973 application for Social Security 
Administration disability benefits.  In an April 1973 
statement from Dr. B.H.E., the veteran was noted to be 
functioning as a borderline schizophrenic who with little 
added stress could regress into a psychotic state.  It was 
doubtful to the examiner that the veteran would be fully 
capable of handling his own funds until his condition was 
better stabilized.  In April 1973, the veteran was awarded 
Social Security Disability benefits based upon a diagnosis of 
borderline schizophrenia, paranoid.  In August 1973, the 
veteran's spouse was selected as his representative payee.  

In a November 1982 examination report prepared by Dr. C. S., 
the veteran was noted to have a long history of psychiatric 
illness.  It was noted that he had been followed by Dr. 
B.H.E. for the previous 10 years, and that he had not 
required hospitalization.  It was noted that the veteran had 
become more and more restrictive to the point that he was 
limited to home.  It was noted that his relationships were 
limited to his family.  He was noted to try to do housework 
at home, and could do the wash but could not sort the laundry 
because of confusion and indecision.  The veteran was noted 
to be on Trilafon, 4 milligrams, three times per day.  The 
veteran's daily activities were noted to be some house and 
yard work.  His only hobby was photography.  He was unable to 
concentrate long enough to read the newspaper.  His ability 
to relate to others was limited to his spouse.  He was found 
competent to handle his funds.  The resulting diagnosis was 
chronic paranoid schizophrenia.  

Efforts made by the Social Security Administration to obtain 
the records of Dr. B.H.E. were unsuccessful.  The veteran was 
rated for Social Security disability purposes on the existing 
record.  In a February 1983 psychiatric consultant's case 
analysis, the veteran was described as a chronic 
schizophrenic who did not appear to be overtly psychotic, 
although the examiner noted that the veteran did have a 
strong paranoid flavor to his thinking.  The examiner stated 
that "the evidence in the file warranted a rating of 05, 
since the veteran meets the listings for a chronic 
schizophrenic illness."  The examiner explained that 
although the veteran lacked floridly psychotic symptoms, he 
was suffering from that low-grade type of schizophrenia that 
would be expected to severely affect his ability to relate to 
others in a work setting.

In July 1998, the veteran filed the current claim of 
entitlement to an increased evaluation for his service-
connected schizophrenia.  In September 1998, the veteran 
underwent VA psychiatric examination for the evaluation of 
his service-connected psychiatric disorder.  The report of 
that examination noted, by the veteran's history, that he had 
been hospitalized psychiatrically in service on two occasions 
and had been given the medication Trilafon.  It was noted 
that following service, he was treated by a private 
psychiatrist until 1980, and had again been prescribed 
Trilafon.  The veteran was then referred to an internist who 
had last seen the veteran 10 months before.  Trilafon had 
reportedly been discontinued 3 months before.  

The veteran described his current status as being ashamed 
because he did not "fit" any more.  He stated he could not 
concentrate more than 10 minutes at a time.  He described 
experiencing auditory hallucinations in the form of 
"voices" as recently as 2 weeks before.  The veteran denied 
a history of command hallucinations, homicidal thoughts, or 
drug or alcohol abuse.  He admitted to suicidal thoughts in 
1973.  The veteran reported sleeping only one or two hours at 
a time.  His appetite and weight were diminished.  He 
admitted to recent delusions, in terms of people following 
him.  He stated that he could not remember where he was 
going, or names of people he was supposed to know.  He 
reported the inability to concentrate.  He was noted to have 
been a minister, but had retired in 1972.  He reported having 
been married for 44 years, with one adopted son.  

Upon examination, the veteran was noted to be appropriately 
dressed and adequately groomed.  He was described as tearful, 
pacing, and mildly agitated during the interview.  His speech 
was halting.  There was no flight of ideas or looseness of 
associations.  The veteran's mood and affect were described 
as anxious, depressed and paranoid.  The veteran denied 
hallucinations during the interview, but expressed delusions.  
He denied plans to harm himself or others.  He was precisely 
oriented to person, place, situation, and time.  His remote, 
recent and immediate recall were good.  The veteran was 
estimated by the examiner to be of average intelligence.  His 
judgment to common danger was described as good.  His 
abstracting ability was adequate, and his insight was fair.  
In discussion, the veteran's history was deemed by the 
examiner to be consistent with schizophrenia paranoid type.  
He was noted to be psychotic as of the time of the 
examination, and unable to maintain concentration.  The 
diagnosis was schizophrenia, paranoid type.  The Global 
Assessment of Functioning (GAF) assigned was 50.  

In February 1999, the veteran underwent a second VA 
psychiatric examination for the evaluation of his service-
connected schizophrenia.  The examiner again noted the 
veteran's service history of psychiatric treatment.  The 
veteran reported continuing to have delusional experiences, 
feeling that people might hurt or stigmatize him because of 
his mental illness.  He denied auditory or visual 
hallucinations, but admitted to feeling alone and having 
decreased concentration.  The veteran stated that he had a 
Ph.D. degrees in religious studies and described himself as a 
retired minister.  The veteran stated that he regularly 
continued to use Trilafon, 4 milligrams, twice a day, and 
that he has had no hospitalizations since 1973, but that he 
could not do all of the things that he would like to do.  

Upon examination, the veteran was found to be neatly groomed 
and dressed in a suit with a hat on.  Eye contact was 
described as fair, and the veteran showed evidence of 
psychomotor agitation.  His speech was animated of a normal 
rate and occasionally of an increased volume and tone, but 
latency was normal.  The veteran's language was significant 
for the presence of some unusual use of language terms, some 
flowery terms and inconsistency of information.  His thought 
processes were mostly goal oriented but at times he was noted 
to become overly inclusive.  

In terms of thought content, the veteran denied homicidal 
ideations, thought broadcasting, thought insertion or thought 
withdrawal.  He denied any kind of delusions of external 
control.  The veteran did report constant ideas of reference 
and delusions of persecution but had noted a reduction in 
intensity over the previous years.  The veteran denied any 
obsessions, compulsions or phobias.  In terms of mood, the 
veteran expressed a feeling that he would be "looking up 
again."  His affect was at times constricted and at times 
there was evidence of anger noted.  In terms of cognition, 
the veteran was alert, and oriented to self, place and 
situation.  Registration and recall were each 3/3.  The 
veteran's historical information was correct based upon what 
was available on the chart.  His concentration was found to 
be impaired as noted by his inability to concentrate and 
respond to questions during the interview.  In terms of 
insight, the veteran expressed an understanding of the 
existence of his paranoid schizophrenia diagnosis.  There was 
no evidence of extra pyramidal symptoms or any signs of 
tardive dyskinesia.  In terms of his functional ability, the 
veteran admitted to taking care of himself and indicated that 
he had not been hospitalized since 1973.  He did report, 
however, significant limitations in his interpersonal 
interactions and specifically mentioned his inability to 
participate in the care of his grandchild.  

The examiner's impression was that the veteran had provided a 
history of mental illness with an accompanying established 
diagnosis of paranoid schizophrenia.  It was clear to the 
examiner that the veteran had a chronic illness and by his 
report had been using Trilafon.  The GAF assigned was 55.  

The veteran testified before a hearing officer hearing at the 
RO in February 1999, and before the undersigned in March 
2000.  At the Board hearing he explained that on his bad 
days, he is filled with so much confusion that he cannot 
function as a human being.  He stated that he did not want to 
share his private treatment records from the past because he 
was fearful that people in his family and in his town would 
find out about his mental illness and malign him.  He stated 
that from the time he gets up in the morning until it is time 
to go to bed, he spends his time trying to stay out of the 
psychiatric ward.  He expressed the fear that if he were 
committed again, he would never leave.  The veteran described 
that he did not hear voices, but did hear groans.  He 
explained further that he could not tell exactly how he felt, 
but that he did feel 4 or 5 symptoms.  He noted one to be a 
loss of ambition, and described it as very deleterious.  

Analysis

The veteran contends that his psychiatric disability has 
become so severe over the past 25 years that it warrants a 
100 percent evaluation.  He reports that he has received no 
VA treatment for his psychiatric disorder since his 
retirement from the military, but indicates that he has been 
in receipt of Social Security Administration benefits since 
then based exclusively upon his service-connected 
schizophrenia.  

The evidence of record establishes that the veteran has, in 
fact, been under a disability as defined by the Social 
Security Act.  Determinations of the Social Security 
Administration, however, are based on different laws and 
regulations than those applicable to VA benefits, and Social 
Security determinations are not binding on the VA.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Nevertheless, such 
determinations can be highly probative. 

VA service connected disabilities are rated in accordance 
with VA's Schedule for Rating Disabilities (Schedule).  
Ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
veteran's schizophrenia, paranoid type is rated under 
38 C.F.R. § 4.130, Diagnostic Code 9203 (2000).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

Under the General Rating Formula for Mental Disorders, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2000).  

In evaluating a given disability, the disability must be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1995).

To evaluate the veteran's service-connected disability, the 
Board must apply the criteria in the rating schedule to the 
competent medical and lay evidence of record concerning the 
veteran's disability.  On a matter requiring medical 
expertise, the Board may rely neither on its own judgment, 
nor on the unqualified lay opinion of a claimant.  See Tirpak 
v. Derwinski, 2 Vet. App. 611 (1992); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The veteran has made this task 
difficult because of his refusal to cooperate with efforts to 
assist him.  He apparently does not receive on-going 
psychiatric care, either VA or private.  He has refused to 
authorize release of private psychiatric treatment he may 
have received in the past.  He has authorized release of his 
medical treatment records, but they reflect no on-going 
psychiatric treatment.  He has reported for two psychiatric 
examinations, but has refused to undergo hospitalization for 
observation and evaluation.  It is certainly his right to 
either make his records available to VA or not, or to report 
for observation and evaluation or not.  However, having 
declined to provide the independent medical evidence that 
would be needed to establish entitlement to the benefit he 
seeks, he must also recognize that it may be impossible to 
establish such entitlement on his word alone.

Based upon the independent medical evidence of record, the 
veteran has shown depressed and anxious mood (September 1998) 
and suspiciousness (refusal to permit release of records 
hospitalization for evaluation).  He also at his hearing 
expressed suspiciousness of VA, doctors, and anyone who might 
possibly have access to any medical information about him.  
He has subjective complaints of loss of sleep and forgetting 
directions.  He was noted to lack concentration ability on 
one VA examination, but to have good remote, recent, and 
immediate recall on another.  These symptoms of disability 
fit within the criteria for a 30 percent evaluation.  

Under the criteria for a 50 percent evaluation, the veteran 
does show evidence of disturbances of motivation and mood 
(described as anxious, depressed, and paranoid  on VA 
examination in September 1998).  His noted difficulty in 
concentrating on one VA examination may approximate the 
criterion of difficulty understanding complex commands.  None 
of the other criteria for a 50 percent rating under the 
regular schedular criteria are met, at least as shown by the 
objective medical evidence of record.  Judgment has been 
described as good and insight was fair.  There is no evidence 
of panic attacks.  There is no evidence of difficulty 
establishing and maintaining social relationships.  He has 
been married for a very long time.  It appears from his 
testimony that he has managed to maintain such a semblance of 
normalcy in his relationships that he has concealed even the 
existence of a mental disability from anyone in his 
community.

However, he has been given a GAF of 50 on one VA examination 
and of 55 on another.  A GAF of 41 to 50 represents serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  A GAF of 51 to 60 represents moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.

Because the veteran does have objective medical evidence that 
he meets at least some of the criteria for a 50 percent 
evaluation, the Board gives him  the benefit of any doubt and 
concludes that the criteria for a 50 percent evaluation are 
met.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. §5107). 

The objective medical evidence of record does not support a 
rating in excess of 50 percent.  There is no suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical, irrelevant or obscure speech, near 
continuous panic or depression, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, or a complete inability 
to establish or maintain effective relationships.  There is 
no documentation, clinical or otherwise, of suicidal 
ideation, or obsessional rituals.  On examination in 1998, 
although the veteran's speech was described as halting, there 
was no flight of ideas or looseness of associations.  In 
1999, his speech was animated, of a normal rate, and 
occasionally of an increased volume and tone, but latency was 
normal.  His thought processes were mostly goal oriented 
although at times he was noted to become overly inclusive.  
There has been no evidence of disorganized thinking.  When he 
has been examined, he was always described as appropriately 
dressed, adequately groomed, alert, and oriented to person, 
place, and time.  Near continuous panic or depression has not 
been noted.  Regarding difficulty in adapting to stressful 
circumstances, it is noteworthy that the veteran has appeared 
at 2 hearings and 2 examinations in the pursuit of his claim.  
There is no recent documentation of such difficulty being 
attributed to his paranoid schizophrenia.  Although the 
veteran may have difficulty in establishing and maintaining 
effective work and social relationships, there is no 
demonstration of a complete inability to establish or 
maintain effective relationships.  The criteria for 
establishing entitlement to a 70 percent rating are not shown 
by the evidence.  

Even more clearly, a rating in excess of 70 percent is not 
warranted.  The veteran does not have the symptoms required 
for a 100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  


ORDER

A 50 percent rating for paranoid schizophrenia is granted, 
subject to the regulatory provisions governing payment of 
monetary awards.


REMAND

The veteran has alleged that he is unable to work because of 
his service-connected psychiatric disability.  Once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, VA must consider TDIU.  See 
Roberson v. Principi, No. 00-7009 (Fed Cir. May 29, 2001), 
slip op. at 2.
Although the veteran has alleged an inability to work because 
of his service-connected disability, it does not appear that 
the RO has asked him to complete an application for this 
benefit.  See 38 C.F.R. § 3.150(a) (2000).  The RO did 
determine that the case did not warrant referral to the 
Director, Compensation and Pension Service, for 
extraschedular consideration.  However, while the RO cited 38 
C.F.R. § 4.16(b) in passing, it did not provide the substance 
of the applicable regulation.
In this case, the veteran has one service-connected 
disability, rated as 50 percent disabling.  He does not, 
therefore, meet the schedular criteria for a TDIU rating 
under 38 C.F.R. § 4.16(a).  However, consideration must be 
given to whether he might qualify for a TDIU rating under 38 
C.F.R. § 4.16(b), which provides for the submission of all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who do not meet the schedular 
criteria of 38 C.F.R. § 4.16(a), to the Director of the 
Compensation and Pension Service for consideration.
Accordingly, on remand, the RO should provide an appropriate 
application form to the veteran.  If he submits the 
application form, the RO should provide him all assistance 
necessary under the VCAA.  After obtaining as much 
information and evidence as possible, the RO should determine 
whether referral of the case to the Director of the 
Compensation and Pension Service for consideration under 38 
C.F.R. § 4.16(b) is warranted.
If any determination is adverse to the veteran, he and his 
representative must be provided a supplemental statement of 
the case that includes the provisions of  38 C.F.R. 
§ 4.16(b).  
Accordingly, the claim for TDIU is remanded for the 
following:

1.  Provide the veteran an appropriate 
claim form to complete his application 
for total disability based on individual 
unemployability.  If the veteran submits 
a substantially complete application, 
accord him all possible assistance to 
develop his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5103(a) and 5103A).

2.  Make a determination whether the 
veteran's case warrants referral to the 
Director, Compensation and Pension 
Service, for consideration under 38 
C.F.R. § 4.16(b).  If the determination 
is adverse to the veteran, notify him and 
his representative of the determination, 
and issue a supplemental statement of the 
case.  Allow an appropriate period for 
response.
Thereafter, the case is to be returned to the Board if 
otherwise in order.  The purpose of this remand is to accord 
due process.  No action is required of the veteran until he 
is contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

